Citation Nr: 1452395	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-38 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from September 1971 to March 1972.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied service connection for PTSD.

In June 2010, the Veteran testified during a personal hearing at the RO and, in September 2011, he testified during a hearing before the undersigned that was conducted by videoconference.  Transcripts of the hearings are of record.

In July 2014, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for an acquired psychiatric disability, including PTSD.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2014).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in August 2014.  In October 2014, the Board requested clarification of the August 2014 VHA medical opinion and an Addendum opinion was received in November 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has PTSD or another psychiatric disorder, such as bipolar disorder, due to experiencing physical and emotional abuse during military training in 1971.  In September 2011, he testified that he was subjected to verbal abuse (racial slurs) in service and reported the abuse to his squadron commander who did nothing.  He said that he received medical treatment for physical assault.  This, he maintains, caused the onset of his claimed physical disability.

An August 2008 VA mental health outpatient record includes a diagnosis of bipolar disorder

In June 2010, a VA psychiatrist concluded that the Veteran did not meet the criteria for a bipolar disorder, depression, or dysthymia and diagnosed him with alcohol and polysusbstance dependence and abuse in remission.

In October 2010, a VA neuropsychologist evaluated the Veteran and reviewed available records.  Based on psychological test results, and the Veteran's self-report and clinical presentation, the Axis I diagnosis was PTSD, military non-combat related, and a dysthymic disorder.

In November 2014, however, the VHA psychiatrist reported that he was unable to identify the Veteran's current psychiatric diagnosis as the Veteran was not evaluated in person.  The psychiatrist strongly recommended an in-person clinical evaluation by a qualified independent evaluator to resolve any conflict related to the Veteran's current diagnosis and its relationship to service.

Thus, the Board finds that, in the interest of fairness and due process, the Veteran should be afforded a VA psychiatric examination to determine the etiology of any psychiatric disorder found to be present.

Recent VA medical records regarding the Veteran treatment, dated since November 2011, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA medical records regarding the Veteran's treatment dated since November 2011.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA psychiatric examination, performed by a psychiatrist with expertise in diagnosing PTSD, to determine whether any current psychiatric disability, including PTSD, is related in whole or part to stressors or other disease or injury in service.  The claims folder, including this remand, should be considered in the completed examination report or addendum. 

a. The examiner should identify all current psychiatric diagnoses, including bipolar disorder, depression, PTSD, or another psychiatric disability (any such disability shown on examination and in clinical records dated since 2009).

b. For each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's current (present at any time since 2009) psychiatric disabilities, in whole or part, had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service (including a February 1972 Report of Medical History, noting trouble sleeping, depression, or excessive worry, and nervous trouble associated with job stress and personal problems). 

c. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor(s) supporting the diagnosis. 

d. In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of bipolar disorder (in August 2008) and PTSD (in October 2010).

e. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

f. The Veteran is competent to report symptoms and observable history.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

g. The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3. If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence.

4. If the claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



